Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 1 of 15 PageID #: 957


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

THERESA JOHNSON,               )
                               )
             Plaintiff,        )
                               )
        v.                     )                       Case No. 4:19-cv-00457-AGF
                               )
LAW OFFICES OF JEFFREY LOHMAN, )
et al.,                        )
                               )
             Defendants.       )

                           MEMORANDUM AND ORDER

      This matter is before the Court on Defendants Veritas Legal Plan, Inc. (“Veritas”)

and Law Offices of Jeffery Lohman, P.C.’s (“Lohman”) motion (ECF No. 32) for

summary judgment; Plaintiff Theresa Johnson’s cross motion (ECF No. 33) for partial

summary judgment; and Defendants’ motion for sanctions pursuant to Federal Rule of

Civil Procedure 11 (ECF No. 42). For the reasons set forth below, the Court will grant

Defendants’ motion for summary judgment, deny Plaintiff’s cross motion, and deny

Defendants’ motion for sanctions.

                                    BACKGROUND

      For the purposes of the motions before this Court, the record establishes the

following facts. In 2017, Plaintiff saw a television advertisement for consumer debt

services offered by Burlington Financial Group, LLC (“Burlington”). Plaintiff

thereafter retained Burlington to assist her with managing her debt. Plaintiff paid

Burlington approximately $2,500 in total; this payment was made via monthly deductions

of roughly $391 from Plaintiff’s checking account.
    Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 2 of 15 PageID #: 958


         Burlington represented that if Plaintiff needed the assistance of a lawyer to advise

her about dealing with her delinquent debts or about issues associated with consumer law,

Burlington could provide Plaintiff with an attorney through the “Veritas Legal Plan.”

Veritas describes itself as a “prepaid legal plan . . . which provides defense coverage for

creditor lawsuits.” ECF No. 32-2 at 2.

         Burlington contracted with Veritas for Veritas to provide its prepaid legal plan to

Burlington’s clients in exchange for monthly compensation from Burlington. Pursuant

to its agreement with Veritas, Burlington paid Veritas $20 per month (later lowered to

$15 per month), and Veritas put a portion of those fees into a reserve account for future

claims by clients for specified legal services. 1 Veritas, in turn, maintained a referral

relationship with Lohman, whereby Veritas provided client information to Lohman in

order for Lohman to assist those clients.

         Plaintiff requested that Burlington help with her creditors, and Burlington

informed Veritas of Plaintiff’s request. On or about February 28, 2018, Veritas

provided Plaintiff with contact information for Lohman. Two non-attorney customer

service representatives employed by Lohman thereafter communicated with Plaintiff on

several occasions and advised Plaintiff that Plaintiff should tell her creditors to stop

calling and should also keep a log of any calls that continued so that Lohman could

potentially bring a federal Telephone Consumer Protection Act (“TCPA”) lawsuit on

Plaintiff’s behalf. Plaintiff testified in her deposition in this case that Lohman did not



1
      These services included defense against lawsuits by creditors or advice from
counsel regarding federal consumer protection statutes. See ECF No. 35-2.
                                               2
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 3 of 15 PageID #: 959


make any representations regarding improving Plaintiff’s credit record, history, or rating,

and did not counsel Plaintiff on any issues relating to credit repair.

       Lohman did not receive any monetary compensation from Plaintiff, Veritas,

Burlington, or anyone else for the advice it provided to Plaintiff. Plaintiff believed that

the Lohman customer service representatives with whom she spoke were her local

network attorneys under the Veritas Legal Plan, which she associated with Burlington.

       Neither Lohman’s managing partner, Jeffrey Lohman, nor any other attorney

employed by Lohman is a member of the Missouri Bar. However, two Lohman

attorneys are admitted to practice in the United States District Court for the Eastern

District of Missouri.

       According to Plaintiff, Defendants did not prevent Plaintiff’s creditors from

pursuing her and did not resolve the debt problems for which she paid Burlington.

Therefore, Plaintiff filed suit in state court on June 14, 2018, originally naming

Burlington and Lohman as Defendants. Plaintiff alleged that Burlington violated the

Missouri Merchandising Practices Act (“MMPA”), Mo. Rev. Stat. § 407.010 (Count I);

and that Burlington and Lohman both violated the Credit Repair Organizations Act

(“CROA”), 15 U.S.C. § 1679b (Count II); violated the Missouri statute governing credit

service organizations (“CSOs”), Mo. Rev. Stat. § 407.635 (Count III); and engaged in the

unauthorized practice of law.

       After the lawsuit was filed, Plaintiff reached a settlement with Burlington, and

Plaintiff voluntarily dismissed her claims against Burlington in September of 2018. In

connection with that settlement, Burlington provided Plaintiff with a full refund of her

                                              3
    Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 4 of 15 PageID #: 960


payments plus an additional $1,000, such that Plaintiff recovered approximately $3,500

in total from Burlington. Plaintiff separately recovered through her bank two months’

worth of the payments made to Burlington (approximately $782).

         On November 29, 2018, Plaintiff filed an amended complaint (the operative

complaint here), which dropped Burlington and instead named Veritas and Lohman as

Defendants. Plaintiff asserted her MMPA claim (Count I) against both Veritas and

Lohman; and she asserted her CROA (Count II), Missouri CSO (Count III) , and

unauthorized-practice-of-law (Count IV) claims against Lohman only. Plaintiff seeks

actual damages in an amount no less than the amount that she paid to Burlington, punitive

damages, costs, and attorneys’ fees.

         Defendants removed the action to this Court on March 15, 2019, on the basis of

diversity jurisdiction, as well as federal-question jurisdiction with respect to the CROA

claim. 2

                           ARGUMENTS OF THE PARTIES

Motions Summary Judgment

         Defendants argue that summary judgment is warranted on each of Plaintiff’s

claims against them. As to the MMPA claim, Defendants argue that summary judgment



2
       Defendants plausibly pled, and Plaintiff does not dispute, that the requirements for
diversity jurisdiction, including the amount in controversy, are met here. See Pirozzi v.
Massage Envy Franchising, LLC, 938 F.3d 981, 983 (8th Cir. 2019) (“[A] defendant’s
notice of removal need include only a plausible allegation that the amount in controversy
exceeds the jurisdictional threshold.”) (quoting Dart Cherokee Basin Operating Co. v.
Owens, 574 U.S. 81 (2014)). Moreover, the Court would have supplemental jurisdiction
over the state-law claims, which form part of the same case or controversy as the federal
CROA claim. See 28 U.S.C. § 1367.
                                             4
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 5 of 15 PageID #: 961


is warranted because Plaintiff did not purchase any merchandise from Defendants but,

rather, purchased non-merchandise credit services from Burlington, a separate entity, and

because Plaintiff did not suffer an ascertainable loss resulting from any misrepresentation

by Defendants. As to Plaintiff’s claims under the federal CROA and Missouri’s CSO

statute, which are asserted against Lohman only, Lohman argues that it is not a credit

repair organization or a credit service organization and that it did not commit any

prohibited act under these statutes. Regarding the unauthorized-practice-of-law claim,

Lohman contends that Plaintiff does not have a private cause of action under the

applicable Missouri statute, and that, in any event, Lohman did not engage in the

“practice of law” by providing free advice to Plaintiff to tell her creditors to stop calling

her. Finally, Defendants argue that each of Plaintiff’s claims fail for the additional

reason that Plaintiff has no damages, having been made whole by Burlington.

       In response, Plaintiff argues that genuine disputes of material fact preclude the

entry of summary judgment on her first three claims, and that Plaintiff is entitled to

summary judgment on the last claim. As to the MMPA claim, Plaintiff contends that a

rational jury could find that Plaintiff purchased services from Defendants, through

Burlington, and that Defendants engaged in prohibited activities by failing to inform

Plaintiff that Lohman was not licensed to practice law in Missouri. Regarding her

claims under the CROA and Missouri’s CSO statute, Plaintiff argues that Lohman could

be considered both a credit repair organization and a credit service organization based on

its advice to Plaintiff regarding her creditors and that Lohman engaged in prohibited acts



                                              5
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 6 of 15 PageID #: 962


under these statutes because Lohman’s attorneys and customer service staff were not

authorized to practice law in Missouri and also provided poor advice.

       With respect to the unauthorized-practice-law-claim, which is also the basis of

Plaintiff’s cross motion for partial summary judgment, Plaintiff argues that the

undisputed evidence satisfies all elements of her claim.    Specifically, Plaintiff argues

that she has a cause of action against Lohman for the unauthorized practice of law; that

Lohman engaged in the practice of law or law business by advising Plaintiff on how to

stop creditor calls and also by attempting to solicit TCPA cases from Plaintiff; that

“Plaintiff provided Lohman with valuable consideration in the form of potential lawsuits

that Lohman might be able to bring on Plaintiff’s behalf” (ECF No. 36 at 21); and that

Lohman was not authorized under Missouri law to practice law in Missouri.

       Finally, Plaintiff argues that she has actual damages in the form of the temporary

loss of use of her funds for several months before her settlement with Burlington was

finalized; the attorneys’ fees incurred to bring the instant suit; and emotional distress in

the form of anxiety, frustration, and worry.

Defendants’ Motion for Rule 11 Sanctions

       In their motion for sanctions, Defendants argue that Plaintiff’s counsel violated

Rule 11 by maintaining in this Court, following removal, the amended complaint, which

Defendants assert has no basis in fact and is contrary to Plaintiff’s sworn testimony at her

deposition in this case. Defendants specifically argue that counsel had no factual basis

to allege that Lohman was paid from the monies that Plaintiff paid Burlington, or that



                                               6
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 7 of 15 PageID #: 963


Plaintiff received legal advice from Lohman as to how to handle state court litigation in

Missouri or how to handle her debt or credit issues.

       In opposition, Plaintiff’s counsel argues that the record as a whole supports the

allegations noted above because it can be inferred from the record that Defendants jointly

engaged in an enterprise with Burlington to provide legal services in exchange for

Plaintiff’s payments and that Lohman advised Plaintiff how to deal with her creditors.

                                       DISCUSSION

Summary Judgment

       Federal Rule of Civil Procedure 56(a) provides that summary judgment shall be

granted “if the movant shows that there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he

burden of demonstrating that there are no genuine issues of material fact rests on the

moving party,” and the court must view “the evidence and the inferences which

reasonably may be drawn from the evidence in the light most favorable to the nonmoving

party.” Allard v. Baldwin, 779 F.3d 768, 771 (8th Cir. 2015).

       In opposing summary judgment, a plaintiff may not “simply point to allegations”

in the complaint, Howard v. Columbia Public School District, 363 F.3d 797, 800 (8th Cir.

2004), or “rest on the hope of discrediting the movant’s evidence at trial,” Citizens Loan

and Sav. Co. v. Weiser, 621 F.2d 911, 913 (8th Cir. 1980). Rather, the plaintiff “must

identify and provide evidence of specific facts creating a triable controversy.” Howard,

363 F.3d at 800 (citation omitted). “Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is no genuine issue for trial.”

                                               7
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 8 of 15 PageID #: 964


Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (quoting

Ricci v. DeStefano, 557 U.S. 557, 586 (2009)).

       Upon careful consideration, the Court concludes that summary judgment in favor

of Defendants is warranted on each of Plaintiff’s claims.

       I.     MMPA

       The MMPA makes unlawful “[t]he act, use or employment by any person of any

deception, fraud, false pretense, false promise, misrepresentation, unfair practice or the

concealment, suppression, or omission of any material fact in connection with the sale . . .

of any merchandise in trade or commerce.” Mo. Rev. Stat. § 407.020.1. “[A]ny person

who ‘suffers an ascertainable loss of money or property’ as the result of an unlawful

practice may file a civil lawsuit to recover actual and punitive damages, as well as

attorney fees, from any person who has engaged in a method, act or practice declared

unlawful by section 407.020.” Huch v. Charter Commc’ns, Inc., 290 S.W.3d 721, 725

(Mo. 2009) (citing Mo. Rev. Stat. § 407.025.1). But in order to recover, a plaintiff

demonstrate “a causal connection between the ascertainable loss and the unfair or

deceptive merchandising practice.” Owen v. General Motors Corp., 533 F.3d 913, 922

(8th Cir. 2008).

       Viewing the record in the light most favorable to Plaintiff, Plaintiff cannot

demonstrate that she suffered an “ascertainable loss of money or property as the result of”

Defendants’ alleged misconduct. Plaintiff alleges loss in the form of money paid to

Burlington. But those payments were not caused by any alleged misconduct of Veritas

or Lohman; rather, they were made pursuant to Plaintiff’s agreement with Burlington,

                                             8
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 9 of 15 PageID #: 965


entered before Plaintiff even encountered Veritas or Lohman, let alone was subject to any

deceptive or unfair practice by them. Cf. Ford v. St. Louis Metro. Towing, L.C., No.

4:09CV0512TCM, 2010 WL 618491, at *13 (E.D. Mo. Feb. 18, 2010) (finding monthly

insurance payments to be an ascertainable loss under the MMPA “to the extent those

insurance payments were necessitated by any unfair practice by [the named defendant]

and not to the extent they would have been due regardless of any such practice”).

       Plaintiff’s other alleged losses, such as the loss of the use of her funds prior to her

settlement with Burlington and emotional distress, are not “ascertainable loss[es] of

money or property” under the MMPA. See id. at *13-15 (rejecting as unascertainable

under the MMPA a claim for damages based on “deprivation of the use and value of the

vehicle, the delay in ‘any recovery’ due Plaintiffs under the insurance policy, and

Plaintiffs’ ‘loss of time, effort and earnings capacity, humiliation and emotional

distress’”). 3 Therefore, the Court will grant Defendants’ motion for summary judgment

on Plaintiff’s MMPA claim without reaching Defendants’ other arguments.

       II.    CROA and Missouri’s CSO Statute

       The purpose of the CROA is to provide prospective buyers of a credit repair

organization’s services with “the information necessary to make an informed decision”

about such a purchase, as well as to “protect the public from unfair or deceptive



3      To the extent Plaintiff argues that the attorneys’ fees she incurred in prosecuting
this lawsuit constitute an “ascertainable loss,” her assertion is without merit. The
MMPA permits courts to award attorneys’ fees to a plaintiff who has successfully proven
her claims. Mo. Rev. Stat. § 407.025.1. But to hold that such fees, incurred in every
lawsuit, constitute an “ascertainable loss” under the statute would render the phrase
meaningless.
                                              9
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 10 of 15 PageID #: 966


advertising and business practices by credit repair organizations.” 15 U.S.C. § 1679(b).

The CROA defines “credit repair organization” as:

               any person who uses any instrumentality of interstate commerce or
       the mails to sell, provide, or perform (or represent that such person can or
       will sell, provide, or perform) any service, in return for the payment of money
       or other valuable consideration, for the express or implied purpose of—

              (i)    improving any consumer’s credit record, credit history, or
                     credit rating; or

              (ii)   providing advice or assistance to any consumer with regard to
                     any activity or service described in clause (i).

15 U.S.C. § 1679a(3)(A).

       Likewise, Missouri’s CSO statute prevents credit services organizations from

making false or misleading representations, or engaging in fraud or deception, in

connection with the offer or sale of their services. Mo. Rev. Stat. § 407.638(3)-(4). The

statute similarly defines a credit services organization as:

               [A] person who, with respect to the extension of credit by others and
       in return for the payment of money or other valuable consideration, provides
       or represents that the person can or will provide any of the following services:

              (1) Improving the buyer's credit record, history or rating;

              (2) Obtaining an extension of credit for a buyer; or

              (3) Providing advice or assistance to a buyer with regard to
                  subdivision (1) or (2) of this subsection.

Mo. Rev. Stat. § 407.637.1.

       The Court agrees with Defendants that Lohman is neither a credit repair

organization nor a credit services organization. Viewing the record in the light most

favorable to Plaintiff, Lohman’s advice to Plaintiff focused on stopping creditors from

                                              10
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 11 of 15 PageID #: 967


calling her, not on improving Plaintiff’s credit record, credit history, or credit rating, or

on obtaining an extension of credit. Indeed, Plaintiff testified in her deposition in this

case that Lohman did not make any representations regarding improving Plaintiff’s credit

record, history or rating and did not counsel Plaintiff on any issues relating to credit

repair. See Stout v. FreeScore, LLC, 743 F.3d 680, 685 (9th Cir. 2014) (reasoning that

courts must look to the “overall net impression” of an entity’s communications with a

consumer to determine whether the consumer could reasonably ascribe to it a message of

improving her credit record, history, or rating for the purpose of a CROA claim).

       Nor did Lohman offer its services “in return for the payment of money or other

valuable consideration,” as required under both the CROA and Missouri’s CSO statute.

See 15 U.S.C. § 1679a(3)(A); Mo. Rev. Stat. § 407.637.1. The undisputed evidence

reflects that Lohman was not compensated by Plaintiff, Veritas, Burlington, or anyone

else for its services to Plaintiff.

       To the extent Plaintiff argues that Lohman received “valuable consideration” in

the form of “potential lawsuits that Lohman might be able to bring on Plaintiff’s behalf,”

Plaintiff has not cited and the Court has not found any case holding that such an

attenuated theory of consideration could satisfy these statutes. The Court is simply not

persuaded by Plaintiff’s argument.

       Finally, to the extent Plaintiff argues that Burlington is a credit repair organization

or credit services organization and that Lohman should be held liable as an agent of

Burlington, Plaintiff has not clearly articulated the basis for her agency argument or

identified evidence in support of it. Moreover, Plaintiff has fully recovered for such

                                              11
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 12 of 15 PageID #: 968


claims through her settlement with Burlington. Any further recovery from Lohman on

these claims would be duplicative. Ross v. Holton, 640 S.W.2d 166, 173 (Mo. Ct. App.

1982) (“It is well settled in Missouri that a party cannot be compensated for the same

injury twice.”).

       For these reasons, the Court will grant Defendants’ motion for summary judgment

on Plaintiff’s claims under the CROA and Missouri’s CSO statute.

       III.   Unauthorized Practice of Law

       Missouri, by statute, prohibits the unauthorized practice of law or law business,

and provides that such persons or entities who violate the statute “shall be subject to be

sued for treble the amount which shall have been paid him or it for any service rendered

in violation [of the statute].” Mo. Rev. Stat. § 484.020.2.

       While the “judiciary is the sole arbiter of what constitutes the practice of law,” the

Missouri statute also contains statutory definitions that serve as an important “reference

point” in guiding the court’s determination. See Hargis v. JLB Corp., 357 S.W.3d 574,

578 (Mo. 2011) (citation omitted). The statute defines “law business” as:

       the advising or counseling for a valuable consideration of any person, firm,
       association, or corporation as to any secular law or the drawing or the
       procuring of or assisting in the drawing for a valuable consideration of any
       paper, document or instrument affecting or relating to secular rights or the
       doing of any act for a valuable consideration in a representative capacity,
       obtaining or tending to obtain or securing or tending to secure for any person,
       firm, association or corporation any property or property rights whatsoever.

Mo. Rev. Stat. § 484.010.2.

       Plaintiff contends that Lohman’s customer service representatives’ advice to

Plaintiff to tell creditors to stop calling and their attempt to solicit TCPA cases for

                                              12
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 13 of 15 PageID #: 969


Lohman to prosecute on behalf of Plaintiff constitute the practice of law or law business.

       But the absence of any evidence of a fee charged by, or monetary compensation

to, Lohman for these services is fatal to Plaintiff’s claim. See Binkley v. Am. Equity

Mortg., Inc., 447 S.W.3d 194, 198 (Mo. 2014) (“The absence of any evidence in the

record that the mortgage company charged a fee for the documents in question is fatal to

the property owners’ [unauthorized-practice-of-law] claim.”); accord Schriener v.

Quicken Loans, Inc., 774 F.3d 442, 445 (8th Cir. 2014).

       The primary cases relied upon by Plaintiff, State ex inf. Miller v. St. Louis Union

Tr. Co., 74 S.W.2d 348 (Mo. 1934), and Bray v. Brooks, 41 S.W.3d 7 (Mo. Ct. App.

2001), only emphasize this point. These cases hold that, while proof monetary

compensation for the alleged legal services might not be necessary for prosecution of the

criminal misdemeanor penalty under the Missouri statute for unauthorized practice of

law, “civil liability for treble damages under § 484.020.2 may require a monetary charge

for the legal services.” Bray, 41 S.W.3d at 14 (emphasis added); see also St. Louis

Union Tr. Co., 74 S.W.2d at 355 (“Requirement . . . of [monetary] consideration would

arise only, if at all, upon an attempted enforcement of the supplemental statutory liability

for a money judgment.”).

       Further, even if non-monetary consideration could support a claim for civil

liability, Plaintiff’s assertion of consideration in the form “potential lawsuits that Lohman

might be able to bring on Plaintiff’s behalf” would not suffice. 4



4      Plaintiff also contends that the Missouri statute “does not extinguish any
individual’s common law remedies arising out of the unauthorized practice of law” (ECF
                                             13
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 14 of 15 PageID #: 970


       For these reasons, the Court will grant Defendants’ motion for summary judgment

on Plaintiff’s unauthorized-practice-of-law claim and will deny Plaintiff’s cross motion

on this claim.

Rule 11 Sanctions

       The standard for sanctions under Rule 11 “is whether the attorney’s conduct,

viewed objectively, manifests either intentional or reckless disregard of the attorney’s

duties to the court.” Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1077 (8th Cir. 2017)

(citation omitted). The Rule’s “main purpose is to deter baseless filings,” and Rule

11(b) thus “imposes a duty on attorneys to certify that they have conducted a reasonable

inquiry and have determined that any papers filed with the court are well grounded in

fact, legally tenable, and not interposed for any improper purpose.” Id.

       In this case, although Plaintiff’s claims for damages do not survive summary

judgment, they were not so baseless as to warrant the imposition of sanctions.

Therefore, the Court will deny Defendants’ motion for sanctions.

                                     CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Defendants’ motion for summary judgment is

GRANTED. ECF No. 32.




No. 34 at 5), citing Carpenter v. Countrywide Home Loans, Inc., 250 S.W.3d 697, 703
(Mo. 2008) in support. However, the common law remedy discussed in Carpenter was
for “money had and received,” id., which would also require proof of a fee or other
monetary compensation for the alleged legal services.
                                            14
Case: 4:19-cv-00457-AGF Doc. #: 46 Filed: 06/10/20 Page: 15 of 15 PageID #: 971


      IT IS FURTHER ORDERED that Plaintiff’s motion for partial summary

judgment and Defendants’ motion for sanctions are both DENIED. ECF Nos. 33 & 42.

      IT IS FURTHER ORDERED that Defendants’ motion to continue the trial

setting is DENIED as moot. ECF No. 45.

      All claims against all parties having been resolved, a separate Judgment shall

accompany this Memorandum and Order.




                                            _______________________________
                                            AUDREY G. FLEISSIG
                                            UNITED STATES DISTRICT JUDGE
Dated this 10th day of June, 2020.




                                           15
